                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ROY A. COMBS,                                      §
                                                   §
       Petitioner,                                 §
                                                   §
v.                                                 §   Civil Action No. 3:18-CV-3289-L
                                                   §
LORIE DAVIS-Director TDCJ-CID,                     §
                                                   §
       Respondent.                                 §

                                               ORDER

       On August 2, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 12) was entered, recommending that Petitioner’s writ of habeas

corpus under 28 U.S.C. ' 2254 be construed as successive and transferred to the United States

Court of Appeals for the Fifth Circuit. Petitioner filed objections to the Report, which were

docketed on September 5, 2019 (Doc. 13). In his objections, Petitioner challenges the successive

nature of the claims asserted in his current petition, contending that his claim or claims do not

pertain to his aggravated robbery conviction but, instead, pertain to his plea agreement; his

contention that his trial attorney provided ineffective assistance of counsel provided by his trial

counsel; and his belief that the state district attorney acted vindictively in re-indicting him after he

was allowed to withdraw his guilty plea.

       When a petition is deemed successive, the district court lacks subject matter jurisdiction

unless a panel of the Fifth Circuit allows the successive petition to proceed. After reviewing the

pleadings, file, record in this case, and Report, and having conducted a de novo review of that

portion of the Report to which objection was made, the court agrees with the magistrate judge and

determines that the findings and conclusions of the magistrate judge are correct. The court,



Order – Page 1
therefore, accepts the findings and conclusions of the magistrate judge as those of the court (Doc.

12); overrules Petitioner’s objections (Doc. 13); and directs the clerk of the court to transfer the

habeas petition in this case to the Fifth Circuit to determine whether it should be allowed to

proceed.

       It is so ordered this 31st day of October, 2019.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
